DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The Action is responsive to Applicant’s amendment, filed on December 10, 2021. 
3.	It is acknowledged that as a result of the amendment, Claims 1 and 7 have been amended. 
4.	Claims 1-5, 7, and 12-13 are pending. 

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-5, 7, and 12-13 have been considered but are not persuasive at least for the following: According to Specification, the processor 2100 does not provide sufficient structure for the modules. In particular, Applicant's Specifications state "Processor 1200 and each module, individually, can be a set of coded instructions" (Specifications, page 11, lines 1-5). Therefore, the processor is also software, per se. Applicant specification published version clearly states that “Processor 1200 and each module, individually, can be a set of coded instructions. The coded instructions can be software-coded or hardware-coded. However, processor 1200 and each module, individually, are not limited to electronic execution of instructions. For example, processor 1200 and each module, individually, can also be instructions executed by natural persons. Consistent with the preceding example, processor 1200 can be an employee at a financial institution.” The Examiner 
Thus, the processor cannot provide sufficient structure for the claimed modules. The rejection of the claims under 35 U.S.C. 112(b) is maintained accordingly.

Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application 
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: "an access module including electronically executed instructions configured to
electronically access the information with the access parameter. 
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: "an access module including electronically executed instructions configured to electronically access the information with the access parameter from first database to a second database", "a communication module having electronically executed instructions configured to supply the information to the storage device", "collection module electronically configured to automatically collect the information", "filter module configured to sort the information by separating the information into one or more categories and filtering based on data content including one or more of amount of data, time of entry, location of data, removal of data that is irrelevant to the functions to be performed after the information is transferred to the second database” or withholding from transfer any information that will not be used once the transferred information is transferred to the second database; and employing the information to perform an authorized financial and transactional function at the second database" in claim 7; "the filter module is further configured to sort limited information" in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 7, 12-13 are rejected under 35 U.S.C. 112(b) or 5 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: "an access module including electronically executed instructions configured to electronically access the information with the access parameter from first database to a second database", "a communication module having electronically executed instructions configured to supply the information to the storage device", "collection module electronically configured to automatically collect the information", "filter module configured to sort the information by separating the information into one or more categories and filtering based on data content including one or more of amount of data, time of entry, location of data, removal of data that is irrelevant to the functions to be performed after the information is transferred to the second database, or withholding from transfer any information that will not be used once the transferred information is transferred to the second database; and employing the information to perform an authorized financial and transactional function at the second database" in claim 7; "the filter module is further configured to sort limited information" in claim 13 invoke 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification is devoid of adequate structure to perform the claimed function; thus, the metes and bounds of the claims are unknown rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
Amend the written description of the specification
such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)                      Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)              Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

Claims 12 and 13 inherit all the deficiencies of the independent claim 7 and are therefore rejected under the same rationale.

Allowable Subject Matter
10.	Claims 1-5, 7 12-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and 112(f) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
11.	The following is an examiner’s statement for indicating allowable subject matter:  The present invention relates to system a method of transferring information.  The closest prior arts Joao et al (US 2004/0185830), Apparatus and method for providing account security, Hoover (US 2005/0193043), monitoring use of private, individual, and/or organizational seals or access codes, security access accounts, computer access code accounts, and/or facility access accounts and Redlich et al (US 2003/0051054), Data security system and method adjunct to e-mail, browser or telecom program, specifically reciting an access control policy which requires a certain part of an XML document to be readable only by a privileged user (for example, a manager could access the salary field in an employee records but others could only access name, phone and office fields), however not specifically disclose the “A method of transferring information comprising: providing a processor to direct interaction between one or more of an input module configured to receive an access parameter from an entity authorized to provide the access parameter, an access module including electronically executed instructions configured to electronically access the information with the access parameter from first database to a second database, a communication module configured to increase efficiency of data transfer to the second database by coordinating activity or idle states between a plurality of modules, implementation module configured the information to perform a function authorized by the owner of the information, a collection module that is part of a processor and configured to automatically collect the information, and filter module that limits the information communicated to the second database by sorting the accessed or collected information, storing information in at least one initial storage location including a first database in communication with the collection module and the filter module, the collection module electronically configured to automatically collect the information with the processor; permissibly retrieving the information with an access parameter from the initial storage location; the processor instructing the first database to transfer information to a second database; supplying the information to the second database, the second database being a separate storage location with the processor comprising the communication module having electronically executed instructions configured to supply the information as communicated information to the separate storage location, the second database in electronic communication with the collection module and the filter module; filtering the information by transferring the communicated information and sorting the communicated information into limited information by separating the information into one or more categories, and filtering based on data content including one or more of amount of data, time of entry, location of data, removal of data that is irrelevant to the functions to be performed after the information is transferred to the second database, or withholding from transfer any information that will not be used once the transferred information is transferred to the second database; and employing the information to perform an authorized financial and transactional function at the second database, wherein the processor includes an implementation module including the communication module and electronically executed instructions configured to employ the information to perform the authorized financial and transactional function”.  After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Liu  (US 2004/0220876) relates to Systems and methods for services over a financial transaction platform, specifically financial services network may for example be a network for carrying financial services or transaction activity (e.g., a network dedicated to carrying financial services or transaction activity).
	Etkin (US 2002/0120548) relates to Matching program and system for corporate meeting planners and hospitality providers, specifically representative or the meeting planner. For example, open offers and bids posted by the registered member are (a) 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.